                                                                                          FILED
                                                                                 2019 Jan-07 PM 03:00
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

HAMAN, INC.,                              ]
                                          ]
      Plaintiff/Counterclaim              ]
      Defendant,                          ]
                                          ]
v.                                        ]   CIVIL ACTION NO.
                                          ]   2:18-CV-01534-KOB
CHUBB CUSTOM INSURANCE                    ]
COMPANY,                                  ]
                                          ]
      Defendant/Counterclaim              ]
      Plaintiff.                          ]

                          MEMORANDUM OPINION

      This insurance dispute comes before the court on Plaintiff/Counterclaim

Defendant Haman, Inc.’s motion to dismiss Defendant/Counterclaim Plaintiff

Chubb Custom Insurance Company’s counterclaim. (Doc. 15). In its

counterclaim, Chubb seeks two declaratory judgments regarding appraisal of

Haman’s insurance claims. The court will GRANT the motion to dismiss because

Chubb has not alleged a justiciable controversy to invoke the court’s jurisdiction

over Chubb’s requests for a declaratory judgment.

I.    STANDARD OF REVIEW

      A counterclaim must satisfy the same pleading requirements as a complaint,

so courts review a motion to dismiss a counterclaim under the same standard as a

motion to dismiss a complaint. Byrd v. Williams, 2016 WL 362404, at *1 n.2

                                         1
(N.D. Ala. Jan. 29, 2016).

      Like a complaint, a counterclaim must contain “a short and plain statement

of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

If the counterclaim fails to meet this requirement, the plaintiff may move to

dismiss the counterclaim for “failure to state a claim upon which relief can be

granted.” Fed. R. Civ. P. 12(b)(6). The court will grant the motion to dismiss if

the well-pled factual allegations in the counterclaim, which the court accepts as

true, fail to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

      Here, the motion to dismiss does not challenge the well-pled quality of

Chubb’s factual allegations. Instead, it asserts that the court cannot provide any

relief based on the facts in the counterclaim. For the following reasons, the court

agrees.

II.   BACKGROUND

      Chubb issued a commercial property insurance policy that provided

coverage for damage to Haman’s motel. Haman first submitted a claim to Chubb

for fire damage to the motel on or about April 10, 2014. Haman and Chubb agreed

on the total amount of loss from the fire, and Chubb paid Haman that amount

under the policy. (Doc. 6 at ¶¶ 5–8) (citations refer to paragraph numbers in the

counterclaim section of Chubb’s responsive pleading, pages 30–40).


                                           2
      Afterwards, Haman retained Charles Howarth to appraise the fire loss. Mr.

Howarth submitted a repair estimate for the fire loss in an amount much larger than

what Chubb paid for the fire loss. (Doc. 6 at ¶ 10).

      Mr. Howarth, on behalf of Haman, demanded appraisal of the fire loss

pursuant to the appraisal provision of the insurance policy. The policy’s appraisal

provision provided that if the parties disagreed as to the amount of loss, either

party could make a demand to the other for an appraisal of the loss. Then, each

party would select a competent and impartial appraiser, the two appraisers would

select an umpire, the two appraisers would state separately the amount of loss, and

then if the appraisers failed to agree, they would submit their differences to the

umpire. (Doc. 6 at ¶ 24).

      Chubb objected to Mr. Howarth serving as Haman’s appraiser because,

according to Chubb, Mr. Howarth “possesses a direct financial interest in the

outcome of the appraisal under the contingency fee agreement between his

company . . . and Haman, which sets [his] compensation as a fee based on a

percentage of the insurance funds recovered for the claim.” (Doc. 6 at ¶¶ 14, 26).

      Haman also submitted a claim for windstorm damage to the motel’s roof and

interior on or about March 26, 2015. Haman claimed that the windstorm damaged

the interior of the motel because of water seepage. Chubb paid Haman only for the

damage to the roof; Chubb did not pay for the interior water damage because its


                                          3
expert determined that improper installation and deterioration, which are excluded

causes of loss under the insurance policy, damaged the interior. (Doc. 6 at ¶¶ 15–

16, 21).

       Mr. Howarth demanded appraisal of the wind loss. Chubb objected to

appraisal because the policy did not cover the interior damages that Haman

supposedly wanted to appraise. Chubb then denied Haman’s claim for the interior

damages. (Doc. 6 at ¶¶ 21–23).

III.   ANALYSIS

       Chubb’s counterclaim seeks two declaratory judgments. Chubb asks the

court to declare (1) that Haman’s appraiser is biased; and (2) that Haman is not

entitled to appraisal of its wind loss claim. But Chubb fails to allege a basis for the

court’s jurisdiction to entertain a declaratory judgment action.

       The Declaratory Judgment Act grants federal courts the discretion to declare

the rights of parties in actual controversies. Wilton v. Seven Falls Co., 515 U.S.

277, 286 (1995). The Act provides that, “[i]n a case of actual controversy within

its jurisdiction, . . . any court of the United States, upon the filing of an appropriate

pleading, may declare the rights and other legal relations of any interested party

seeking such declaration . . . .” 28 U.S.C. § 2201(a) (emphasis added).

       Because the Declaratory Judgment Act limits the court’s jurisdiction to

actual controversies, “[i]n all cases arising under the [Act], the threshold question


                                            4
is whether a justiciable controversy exists.” Atlanta Gas Light Co. v. Aetna Cas. &

Sur. Co., 68 F.3d 409, 414 (11th Cir. 1995). For a justiciable controversy to exist,

“the facts alleged, under all the circumstances, [must] show that there is a

substantial controversy, between parties having adverse legal interests, of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.”

Maryland Cas. Co. v. Pac. Coal & Oil Co., 312 U.S. 270, 273 (1941). And the

party seeking a declaratory judgment “must show, at an ‘irreducible minimum,’

that at the time the complaint was filed, he has suffered some actual or threatened

injury resulting from the defendant’s conduct, that the injury fairly can be traced to

the challenged action, and that the injury is likely to be redressed by favorable

court disposition.” Atlanta Gas Light, 68 F.3d at 414 (quoting U.S. Fire Ins. Co. v.

Caulkins Indiantown Citrus Co., 931 F.2d 744, 747 (11th Cir. 1991)).

      Here, both of Chubb’s requests for declaratory judgment fail to show any

actual or threatened injury, so Chubb has failed to satisfy the threshold requirement

of stating a justiciable controversy.

      First, Chubb asks the court to declare that Mr. Howarth is a biased appraiser

because of his financial interest in the loss amount and compel a replacement

“competent and impartial” appraiser. (Doc. 6 at ¶¶ 29–30). But Chubb has not

alleged a real or threatened injury because of Mr. Howarth’s bias. The appraisal

provision of the insurance policy permits Chubb to defend itself against biased


                                          5
appraisals by appointing its own appraiser, and if the two appraisers disagree as to

the loss amount, an umpire shall decide the loss amount. And, at best, Chubb

seeks an advisory opinion from the court as to the credibility of Haman’s damages

assessment because of Mr. Howarth’s potential bias. So, as pled in the

counterclaim, Mr. Howarth’s alleged bias does not present an actual controversy.

      Second, Chubb asks the court to declare that Haman is not entitled to

appraisal of its wind loss claim because Haman supposedly seeks appraisal of

losses not covered under the insurance policy. (Doc. 6 at ¶ 35). These allegations

do not state a justiciable controversy because Chubb has not alleged any real or

threatened injury—or any harm at all—from Haman’s demand for appraisal, even

if the loss is not covered. The appraisal provision in the insurance policy provides

that Chubb retains the right to deny Haman’s claim after the appraisal, so Chubb

does not risk reimbursing Haman for non-covered losses by allowing appraisal of

the wind loss claim. (See Doc. 6 at ¶ 24). And Chubb has not alleged that it would

suffer injury just by engaging in the appraisal process itself. So, as pled in the

counterclaim, Haman’s demand for appraisal does not present an actual

controversy. Theoretically, Chubb may be able to plead a basis for a declaratory

judgment action, but it has not done so.

IV.   CONCLUSION

      Chubb has not alleged an actual controversy to invoke the court’s


                                           6
jurisdiction to entertain its claims for declaratory judgment, so the court will

GRANT Haman’s motion to dismiss Chubb’s counterclaim and will dismiss the

counterclaim without prejudice.

      DONE and ORDERED this 7th day of January, 2019.


                                        ____________________________________
                                        KARON OWEN BOWDRE
                                        CHIEF UNITED STATES DISTRICT JUDGE




                                           7
